El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
Existe pendiente en la Corte de Distrito de Humacao un procedimiento sumario hipotecario iniciado por Miguel J. Arsuaga para ejecutar una hipoteca constituida por Lorenzo Jiménez y su esposa Natalia Solá en garantía de un préstamo de cinco mil dólares que Arsuaga les hiciera.
Requeridos los deudores comparecieron dentro del pro-cedimiento sumario alegando que el propio Miguel J. Ar-suaga siguió en la Corte de Distrito de San Juan contra los esposos Jiménez-Solá una acción por el procedimiento ordi-nario en cobro del mismo crédito hipotecario que se ha rela-cionado, habiéndose dictado sentencia a su favor que se eje-cutó por el Márshal de la Corte de Distrito de Humacao, *923vendiendo en pública subasta la finca hipotecada y adjudicán-dola al propio demandante Arsuaga por precio de dos mil dólares en pago parcial de su crédito; que después el refe-rido márshal puso a Arsuaga en posesión de la finca, en cuya posesión continúa, teniéndola actualmente dada en arrenda-miento; que a virtud del remate y adjudicación al deman-dante de la finca hipotecada, ha quedado de hecho y de derecho extinguida la hipoteca a su favor constituida sobre dicho in-mueble y por consiguiente no procede la continuación del procedimiento hipotecario instado en Humaeao, de acuerdo con lo que dispone el artículo 175 del Reglamento Hipotecario, considerando los hechos relatados comprendidos en el caso tercero de los' regulados por dicho artículo.
La corte oyó al acreedor y al deudor y resolvió la cuestión planteada por el último, como sigue:
“La acción ante la Corte de Distrito de San Juan en cobro de crédito hipotecario, aun cuando por la vía ordinaria, dirigida contra finca ubicada en Caguas, es absolutamente nula. También lo es la sentencia dictada en dicha ocasión por la expresada Corte, y la orden que ésta dió para su ejecución, así como el cumplimiento de la misma.
“Por esta razón, así como porque la misma tiende a interrumpir indebidamente, sin ser uno de los casos previstos al efecto por la ley, el procedimiento hipotecario de autos, se declara sin lugar la moción de los demandados ...”
No conforme el deudor recurrió en certiorari para ante esta Corte Suprema. Se expidió el auto y los procedimientos se encuentran ante nos.
 Sostiene en primer término la Corte de Distrito de Humaeao que el pleito tramitado en la Corte de Distrito de San Juan es nulo en su totalidad.
Aunque no consta que se haya resuelto por esta Corte Suprema un caso exactamente igual al presente, existe juris-prudencia suya que sienta las bases para una decisión con-traria a la nulidad.
El caso de Porto Rican Leaf Tobacco Co. v. Ereño, 16 D.P.R. 100, fué uno en el que se demandó a Ereño ante la *924Corte de Distrito de Arecibo por la vía ordinaria en cobro de siete mil qninientos dólares garantizados con hipoteca, y en él, hablando por la corte, el Jnez Asociado Sr. Figneras se expresó así:
“No cabe eluda de que la corte de Arecibo tenía competencia para conocer de este litigio, según el artículo 170 del Reglamento para la ejecución de la Ley Hipotecaria porque en su distrito radican todos los bienes hipotecados y en este caso no se admite sumisión en con-trario.
“Pero aun suponiendo de exclusiva aplicación en este punto el Código de Enjuiciamiento Civil- por no haberse seguido en este caso el procedimiento sumarísimo de la Ley Hipotecaria, tendremos que aplicar el artículo 77 de aquel Código y entonces hay que convenir en que los demandados se sometieron a la corte de Arecibo, toda vez que pidieron prórroga para contestar la demanda cuando su primera gestión debió ser que el juicio se celebrase en la corte que creían correspondiente.
“Aunque los otorgantes de la escritura de préstamo eligiesen la ciudad de San Juan y acordaran someterse a sus tribunales ordina-rios para todos los actos y reclamaciones que el contrato originase, esto no es óbice u obstáculo insuperable para que ellos se sometiesen espontáneamente a otra corte de jurisdicción como ha sucedido en este caso. ’ ’
Y en el caso de Carbonell v. Registrador, 17 D.P.R. 148, 151, la corte por medio de su Juez Presidente Sr. Hernández, dijo:
“En cuanto al segundo defecto consistente en no haberse acredi-tado que la Corte Municipal de San Germán adquiriera jurisdicción para conocer del pleito y dictar sentencia, opinamos que dicha corte, según el artículo 98 del Código de Enjuiciamiento Civil, desde que expiró el término de la publicación de edictos ordenando la citación del demandado, adquirió jurisdicción sobre ambas partes y quedó sometido a ella todo procedimiento subsiguiente.
“Con arreglo al artículo 75 del Código citado, los pleitos para recobrar la posesión de bienes raíces o de una propiedad o interés en la misma, o para determinar en cualquier forma dicho derecho o interés, como sucede en el pleito que motivó la escritura de 28 de abril de 1910, deben sustanciarse en el distrito en que radique el ob-jeto de la acción, que en el presente caso radica en Cabo Rojo y no *925en San German; pero como ci artlculo 82 preceptüa que si el distrito en que se estabiece la demanda no es ci en que deba seguirse ci juicio, podrá, sin embargo, continuarse en ~aquéi a menos que ci demandado al comparecer a contestar o a formular excepciones, presente una de-claración jurada y fundada y pida por escrito que ci j uicio se celebre en ci distrito correspondiente, no liabiéndose ilenado estos requisitos, debenios estimar que la corte de San German tuvo jurisdicción para conocer y sentenciar el pleito de que se trata. La de Cabo Rojo no podia separarse del conocimiento del asunto, de oficio y sin gestión dci dernandado."
Parece lo lógieo que si cabe recurrir al procedimiento ordinario para el cobro de una deuda garantizada con hipo-teca, rijan en un todo las reglas generales aplicables a tal procedimiento. La disposición del artIculo 170 del Regla-mento para la Ejecución de ia Ley Hipotecaria acerca de que será juez competente ci del lugar en qtie radiquen los bienes asegurados sin que se admita sumisión en contrario, se exphca perfectamente dada la naturaleza del procedimiento sumario a que se refiere, pero deja de tener efecto en cuanto diebo procedimiento se abandona como se abandonó por el acreedor en este caso cuando acudió a la Corte de Distrito de San Juan.
 El otro fundamento de la resolución de la Corte de IDistrito ~que estamos revisando fu~ el de que ci procedimiento sumarlo no podia interrunipirse por la causa alegada.
Dice el artIculo 175 del Reglamento Hipotecario, en pertinente: I.
"Art. 175. Los procedimientos sumarios a que se refiere esta Seeción, no podrdn suspenderse por medio de incidentes ni por otro aiguno, a instancia dci deudor, dci tcrcer poseedor, ni dc ningthi otro que se presente como interesado, salvo en los siguientes casos:






Si se presentase certificado del Registrador, expresivo de quedar cancelada la hipoteca en virtud de la cual se proceda, o copia auténtica de la escritura püblica de canelación de la misnia, con la nota de presentación en alguno de los Registros en donde se haya de toinar razón do ella, otorgada por ci actor o por sus causantes, o *926causahabientes, acreditándose también docrunentalmente el título del transmitente en su caso.
! i * * * * * * *
‘ ‘ ¡X- ¡X= * » » *= *
“En el caso tercero el Juez convocará a las partes a una compare-cencia, debiendo mediar cuatro días desde la citación; oirá a las par-tes, admitirá los documentos que presenten, y acordará en forma de auto lo que estime procedente dentro del segundo día.
“Será apelable en ambos efectos este auto cuando ordenare la sus-pensión. ’ ’
Es cierto que no le fue dable al deudor presentar a la corte de distrito el certificado del registrador expresivo de baber quedado cancelada la hipoteca, pero le presentó algo equivalente en verdad, ya que llevó a su conocimiento la escri-tura de venta judicial a favor de Arsuaga otorgada por el Márshal de la Corte de Distrito de Humacao en la ejecución de la sentencia dictada por la Corte de Distrito de San Juan en el pleito que ante ella siguiera Arsuaga contra los esposos Jiménez Solá. La finca vendida es la misma hipotecada, quedando desde el momento de la venta confundidos en una sola persona los caracteres de acreedor y dueño. El derecho de hipoteca se esfumó así dentro del de dominio que es pleno, quedando extinguido.
Dice Morell en sus Comentarios a la Ley Hipotecaria, vol. 3, pág. 433:
“Así, cuando el deudor cede a su acreedor la finca hipotecada en pago del crédito, o se la vende, computando éste en el importe del precio, se refunden en una sola persona los caracteres de acreedor y deudor, de dueño de la finca y dueño de la hipoteca, extinguiéndose ésta, por tanto, por ministerio de la ley. A este caso, en forma más o menos variada, se refieren las Resoluciones de 31 de marlzo de 1879, 28 de marzo de 1889, 19 de julio de 1893, 6 de diciembre de 1897, 14 de diciembre de 1899 y 19 de enero de 1914.”
No hay duda, pues, de que al presentarse en el regis-tro la escritura de venta de que se trata, al inscribir el do-minio de la finca a favor de Arsuaga, deberá el registrador cancelar la hipoteca inscrita previamente a favor suyo, de *927acuerdo con lo que dispone el artículo 82, párrafo segundo, de la Ley Hipotecaria, tal como quedó enmendado en 1923, Leyes de 1923, pág. 219, a saber:
' “No obstante lo dispuesto en el párrafo anterior, las inscripciones o anotaciones a que el mismo se refiere, podrán cancelarse sin los re-quisitos expresados, cuando quede extinguido el derecho inscrito por declaración de la ley, o resulte así de la misma escritura inscrita, ’1
A virtud de todo lo expuesto, debe, a nuestro juicio, anu-larse la orden de 29 de abril de 1933 de que se quejan los peticionarios y devolverse los autos reclamados a la corte de distrito de su origen para ulteriores procedimientos de con-formidad con la ley y los principios establecidos en esta opmión. ,
Los Jueces Asociados Señores Wolf y Aldrey disintieron.*